 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     CHRISTIAN MEJIA
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-305-7548 (v)
     202-307-0054 (f)
 6   Christian.Mejia@usdoj.gov
 7   McGREGOR W. SCOTT
     United States Attorney
 8   Eastern District of California
     Of Counsel
 9
     Attorneys for the United States of America
10
                                      UNITED STATES DISTRICT COURT
11                                   EASTERN DISTRICT OF CALIFORNIA
12

13   United States of America,                        No. 2:19-CV-01466-TLN-EFB
14                      Plaintiff,                    ORDER APPROVING LIEN PRIORITY
                                                      STIPULATION BETWEEN THE UNITED
15           v.                                       STATES AND THE STATE OF
                                                      CALIFORNIA, FRANCHISE TAX BOARD
16   Richard E. Bradley; State of California,
17   Franchise Tax Board; Troy Kidd, Butte
     County Treasurer-Tax Collector;
18
                        Defendants.
19

20           Plaintiff, the United States of America (“United States”), and Defendant, the State of
21   California, Franchise Tax Board (“FTB”), have jointly filed a Lien Priority Stipulation between
22   the United States and the FTB (ECF No. 11) (“Stipulation”) with regard to the real property at
23   issue in this action (“Subject Property”).
24   //
25   //
26   //
27   //
28


     Order                                        1
 1           In consideration of the parties’ Stipulation and for good cause shown, the Court
 2   ORDERS:
 3           (1)     The Stipulation between the United States and the FTB is hereby approved;
 4           (2)     If the Court permits the sale of the Subject Property, the United States shall submit
 5   to the Court a proposed order of sale consistent with the Stipulation;
 6           (3)     The FTB agrees to be bound by the judgment in this case, which shall incorporate
 7   the terms of the Stipulation;
 8           (4)     The United States and the FTB shall each bear their own costs and attorney’s fees,
 9   except the costs incurred in selling the Subject Property, which are to be reimbursed from the
10   proceeds of the sale of the Subject Property prior to satisfying the outstanding liens on the Subject
11   Property; and
12           (5)     The FTB is excused from further participation in this action, until, and if, the Court
13   permits the sale of the Subject Property.
14

15           IT IS SO ORDERED.
16   DATED: October 15, 2019
17                                                            Troy L. Nunley
                                                              United States District Judge
18

19

20

21

22

23

24

25

26

27

28


     Order                                         2
